                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                                )
 NEDERLAND B.V., PHILIPS NORTH                          )
 AMERICA LLC, and PHILIPS INDIA LTD.,                   )
                                                        )
                  Plaintiffs,                           )
                                                        )
     v.                                                 )       ORDER
                                                        )
 TEC HOLDINGS, INC., TRANSTATE                          )
 EQUIPMENT COMPANY, INC., and                           )
 ROBERT A. WHEELER,                                     )
                                                        )
                  Defendants.                           )
                                                        )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 342) filed by C. Bailey King, Jr., concerning Carla M.

Wirtschafter, on April 26, 2021. Carla M. Wirtschafter seeks to appear as counsel pro hac vice

for Plaintiffs.   Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 342) is GRANTED. Carla M.

Wirtschafter is hereby admitted pro hac vice to represent Plaintiffs.


                                           Signed: April 27, 2021




     Case 3:20-cv-00021-MOC-DCK Document 343 Filed 04/27/21 Page 1 of 1
